

116 HR 1149 IH: Atlantic Coastal Economies Protection Act
U.S. House of Representatives
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1149IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2019Mr. Van Drew (for himself, Mr. Rutherford, Mr. Cunningham, Mr. Smith of New Jersey, Ms. Shalala, and Mr. Mast) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo prohibit the Department of the Interior from issuing certain geological and geophysical exploration permits under the Outer Continental Shelf Lands Act, and for other purposes. 
1.Short titleThis Act may be cited as the Atlantic Coastal Economies Protection Act. 2.Prohibition on issuing permits under Outer Continental Shelf Lands Act (a)In generalThe Department of the Interior may not issue any of the permits described in subsection (b). Any such permit issued before the date of the enactment of this Act shall have no force or effect. 
(b)Permits describedThe permits referred to in subsection (a) are the following: (1) A permit under section 11 of the Outer Continental Shelf Lands Act (43 U.S.C. 1340) authorizing TGS-NOPEC Geophysical Company to engage in geophysical exploration for mineral resources (permit application number E14–001).  
(2)A permit under such section authorizing Ion/GX Technology Corporation to engage in geophysical exploration for mineral resources (permit application number E14–003).  (3)A permit under such section authorizing WesternGeco LLC to engage in geophysical exploration for mineral resources (permit application number E14–004).  
(4)A permit under such section authorizing CGG Services (US) Inc. to engage in geophysical exploration for mineral resources (permit application number E14–005).  (5)A permit under such section authorizing Spectrum Geo Inc. to engage in geophysical exploration for mineral resources (permit application number E14–006).   
